BLAND, P. J.
The validity of the adoption of the amendment of the Constitution, authorizing nine jurors to find a verdict in a civil suit, was raised by the appellant in the trial court and a ruling of that court adversely to his contention was made, the verdict having been rendered by nine of the twelve jurors.
We find a constitutional question is raised by appellant, which was decided adversely to him; therefore, we transfer the ease to the Supreme Court for its disposition.
Barclay, and Goode, JJ., concur.